
	

113 HR 5538 IH: My Sister’s Keeper Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5538
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish a grant program to empower relatives, friends, and co-workers of domestic violence
			 victims to create safety plans.
	
	
		1.Short titleThis Act may be cited as the Domestic Violence Safety Plan Grant Program Act of 2014 or as the My Sister’s Keeper Act of 2014 .
		2.FindingsThe Congress finds as follows:
			(1)Approximately 1 in 4 women will experience domestic violence during her lifetime and every year, 1
			 in 3 women who is a victim of homicide is murdered by her current or
			 former partner.
			(2)Every year, more than 3 million children witness domestic violence in their homes and children who
			 live in homes where there is domestic violence also suffer abuse or
			 neglect at high rates.
			(3)Children are more likely to intervene when they witness severe violence against a parent, which
			 places them at great risk for injury or even death.
			(4)Girls who witness domestic violence are more vulnerable to abuse as teens and adults and boys who
			 witness domestic violence are more likely to become adult abusers of their
			 partners, their children, or both, thus continuing the cycle of violence
			 in the next generation.
			(5)Most domestic violence incidents are never reported.
			(6)Family members, close friends, co-workers, and other persons close to a victim of domestic violence
			 frequently observe things that lead to them to suspect that their loved
			 one or colleague is being abused but do not feel they possess the
			 knowledge and skills needed to provide constructive assistance that can
			 make a real difference in the life of the victim.
			(7)Domestic violence costs the national economy more than $37 billion a year in law enforcement
			 involvement, legal work, medical and mental health treatment, and lost
			 productivity.
			3.Grant program to discourage domestic violence
			(a)In generalThe Attorney General shall establish a program to award grants to eligible State and local
			 governments, educational institutions, and non-profit organizations to
			 develop, promote, and teach the importance of the critical role that can
			 be played by relatives, friends, and co-workers in combating domestic
			 violence.
			(b)Authorization of appropriationsThere are authorized to be appropriated for purposes of the grant program under this section
			 $5,000,000 for each of fiscal years 2015, 2016, 2017, 2018, and 2019.
			(c)SunsetThe provisions of this section shall cease to have effect beginning on the last day of fiscal year
			 2019.
			
